ICJ_158_NuclearDisarmament_MHL_IND_2014-06-16_ORD_01_NA_00_EN.txt.                            INTERNATIONAL COURT OF JUSTICE


                             REPORTS OF JUDGMENTS,
                          ADVISORY OPINIONS AND ORDERS


                   OBLIGATIONS CONCERNING NEGOTIATIONS
                          RELATING TO CESSATION
                        OF THE NUCLEAR ARMS RACE
                       AND TO NUCLEAR DISARMAMENT
                           (MARSHALL ISLANDS v. INDIA)


                              ORDER OF 16 JUNE 2014




                                  2014
                           COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


             OBLIGATIONS RELATIVES À DES NÉGOCIATIONS
                     CONCERNANT LA CESSATION
                DE LA COURSE AUX ARMES NUCLÉAIRES
                   ET LE DÉSARMEMENT NUCLÉAIRE
                             (ÎLES MARSHALL c. INDE)


                           ORDONNANCE DU 16 JUIN 2014




6 CIJ1066.indb 1                                            21/04/15 13:38

                                                Official citation :
                            Obligations concerning Negotiations relating to Cessation
                            of the Nuclear Arms Race and to Nuclear Disarmament
                              (Marshall Islands v. India), Order of 16 June 2014,
                                           I.C.J. Reports 2014, p. 464




                                            Mode officiel de citation :
                         Obligations relatives à des négociations concernant la cessation
                         de la course aux armes nucléaires et le désarmement nucléaire
                              (Iles Marshall c. Inde), ordonnance du 16 juin 2014,
                                            C.I.J. Recueil 2014, p. 464




                                                                                1066
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-071180-7




6 CIJ1066.indb 2                                                                            21/04/15 13:38

                                                        16 JUNE 2014

                                                           ORDER




                    OBLIGATIONS CONCERNING NEGOTIATIONS
                           RELATING TO CESSATION
                         OF THE NUCLEAR ARMS RACE
                        AND TO NUCLEAR DISARMAMENT
                          (MARSHALL ISLANDS v. INDIA)




                   OBLIGATIONS RELATIVES À DES NÉGOCIATIONS
                           CONCERNANT LA CESSATION
                      DE LA COURSE AUX ARMES NUCLÉAIRES
                         ET LE DÉSARMEMENT NUCLÉAIRE
                            (ÎLES MARSHALL c. INDE)




                                                        16 JUIN 2014

                                                      ORDONNANCE




6 CIJ1066.indb 3                                                       21/04/15 13:38

                     464 	




                                    INTERNATIONAL COURT OF JUSTICE

                                                     YEAR 2014
        2014
       16 June
     General List                                   16 June 2014
      No. 158

                     OBLIGATIONS CONCERNING NEGOTIATIONS
                            RELATING TO CESSATION
                          OF THE NUCLEAR ARMS RACE
                         AND TO NUCLEAR DISARMAMENT
                                        (MARSHALL ISLANDS v. INDIA)




                                                      ORDER

                     Present : President Tomka ; Vice‑President Sepúlveda‑Amor ; Judges
                                Owada, Abraham, Keith, Bennouna, Skotnikov, Cançado
                                Trindade, Yusuf, Greenwood, Xue, Donoghue, Gaja,
                                Sebutinde, Bhandari ; Registrar Couvreur.



                         The International Court of Justice,
                       Composed as above,
                       After deliberation,
                       Having regard to Article 48 of the Statute of the Court and to
                     Articles 44, 48 and 79, paragraphs 2 and 3, of the Rules of Court,
                       Having regard to the Application filed in the Registry of the Court on
                     24 April 2014, whereby the Republic of the Marshall Islands instituted
                     proceedings against the Republic of India with regard to alleged breaches
                     of obligations relating to the cessation of the nuclear arms race at an
                     early date and to nuclear disarmament ;
                       Whereas an original of the Application was communicated to India on
                     the day it was filed ;
                       Whereas, in its Application, the Marshall Islands founded the jurisdiction

                     4




6 CIJ1066.indb 136                                                                                  21/04/15 13:38

                     465 	 nuclear arms and disarmament (order 16 VI 14)

                     of the Court on the declarations made by the two Parties in accordance
                     with Article 36, paragraph 2, of the Statute ;
                         Whereas, in its Application, the Marshall Islands appointed
                     H.E. Mr. Tony A. deBrum and Mr. Phon van den Biesen as Co‑Agents
                     for the purposes of the case ; whereas India was invited to appoint an
                     Agent in the case, in accordance with Article 40, paragraph 2, of the
                     Rules of Court ; and whereas it has not appointed an Agent to date ;
                         Whereas, by a letter dated 28 April 2014, the Registrar invited the
                     ­representatives of the Parties to a meeting with the President of the Court
                      to be held on 11 June 2014, pursuant to Article 31 of the Rules of Court,
                      in order for the President to ascertain the views of the Parties with regard
                      to questions of procedure in the case ;
                         Whereas, by a letter dated 6 June 2014, the Ambassador of India to the
                      Kingdom of the Netherlands informed the Court, inter alia, that
                      “India . . . considers that the International Court of Justice does not have
                      jurisdiction in the alleged dispute” ;
                         Whereas, by a letter dated 10 June 2014, the Ambassador of India to
                      the Kingdom of the Netherlands indicated that “India regrets to inform
                      [the Court] that it will not be able to participate in the proposed meeting”
                      to be held by the President with the representatives of the Parties ;

                        Whereas, on 11 June 2014, the President of the Court met with the
                     representatives of the Marshall Islands ; and whereas, at that meeting, the
                     Marshall Islands expressed the view that, if the Court were to order a first
                     round of written pleadings dedicated to the question of its jurisdiction, a
                     time‑limit of six months would be sufficient for the preparation of a
                     pleading on that question ;
                        Whereas the Court considers, pursuant to Article 79, paragraph 2, of
                     its Rules, that, in the circumstances of the case, it is necessary to resolve
                     first of all the question of the Court’s jurisdiction, and that this question
                     should accordingly be separately determined before any proceedings on
                     the merits ;
                        Whereas it is necessary for the Court to be informed of all the conten-
                     tions and evidence on facts and law on which the Parties rely on the mat-
                     ter of its jurisdiction ;
                       Decides that the written pleadings shall first be addressed to the question
                     of the jurisdiction of the Court ;
                       Fixes the following time‑limits for the filing of those pleadings :

                        16 December 2014 for the Memorial of the Republic of the ­Marshall
                     Islands ;
                        16 June 2015 for the Counter‑Memorial of the Republic of India ; and
                        Reserves the subsequent procedure for further decision.

                     5




6 CIJ1066.indb 138                                                                                   21/04/15 13:38

                     466 	     nuclear arms and disarmament (order 16 VI 14)

                        Done in English and in French, the English text being authoritative, at
                     the Peace Palace, The Hague, this sixteenth day of June, two thousand
                     and fourteen, in three copies, one of which will be placed in the archives
                     of the Court and the others transmitted to the Government of the Repub-
                     lic of the Marshall Islands and the Government of the Republic of India,
                     respectively.

                                                                   (Signed) Peter Tomka,
                                                                             President.
                                                              (Signed) Philippe Couvreur,
                                                                             Registrar.




                     6




6 CIJ1066.indb 140                                                                                21/04/15 13:38

6 CIJ1066.indb 142   21/04/15 13:38

                     PRINTED IN FRANCE



                                         ISSN 0074-4441
                                         ISBN 978-92-1-071180-7




6 CIJ1066.indb 144                                                21/04/15 13:38

